IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 95-30886
                         Conference Calendar



RUCHELL CINQUE MAGEE,

                                          Plaintiff-Appellant,


versus

DELOS JOHNSON; RICHARD WATTS,

                                          Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 95-CV-2037
                        - - - - - - - - - -
                           June 27, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.


PER CURIAM:*

     This court must examine the basis of its jurisdiction on its

own motion if necessary.    Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).    The district court entered final judgment dismissing

this action on August 11, 1995.   On August 28, 1995, Magee filed

in the district court a “Motion to Reconsider Order or in the

Alternative, Motion for Leave to Take an Interlocutory Appeal In


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 95-30886
                                 - 2 -

Forma Pauperis.”   Because the pleading requests reconsideration

of the district court’s final judgment as the primary relief and

requests leave to appeal only in the alternative, the document

does not clearly evince an intent to appeal from the August 11,

1995, judgment.    See id.   Accordingly, the appeal is DISMISSED.

     APPEAL DISMISSED.